 Case 2:15-cr-00010-LGW-BWC Document 385 Filed 05/15/20 Page 1 of 3
                                                                                        FILED
                                                                             John E. Triplett, Acting Clerk
                                                                              United States District Court

                                                                         By MGarcia at 11:50 am, May 15, 2020




                In the United States District Court
                for the Southern District of Georgia
                        Brunswick Division
UNITED STATES OF AMERICA,


      v.                                        CR 215-010

BOBBY JAMES COURSON,

      Defendant.

                                     ORDER

     Before the Court is Defendant Bobby Courson’s motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A), as amended

by the First Step Act.        Dkt. Nos. 382, 383.    For the reasons below,

Courson’s motion is DISMISSED.

                                   BACKGROUND

     In July 2015, under a written plea agreement, Courson pleaded

guilty     to    conspiracy   to   possess   with    intent   to    distribute

methamphetamine, oxycodone, and marijuana, in violation of 21

U.S.C. §§ 841(a)(1), (b)(1)(C) and 846.             Dkt. Nos. 114, 116.          In

March 2016, the Court sentenced Courson to 125 months’ imprisonment

with the Bureau of Prisons (“BOP”).             Dkt. No. 313.      Courson did

not directly appeal.          According to the BOP website, Courson is

currently incarcerated at FCI Jesup located in Jesup, Georgia,

with a projected release date of April 13, 2022.
 Case 2:15-cr-00010-LGW-BWC Document 385 Filed 05/15/20 Page 2 of 3



     The Court construes Courson’s motion as one for compassionate

release under 18 U.S.C. § 3582(c)(1)(A). Courson’s motion is based

on the COVID-19 pandemic and his concern for his health.          He also

avers that he has served most of his prison sentence and wants to

be released in order to care for his young daughter.              As the

Government    notes,   however,   Courson    has   not   exhausted    his

administrative remedies with the BOP as required by 18 U.S.C.

§ 3582(c)(1)(A).

                               DISCUSSION

     Before a prisoner can file a motion under 18 U.S.C. § 3582,

he must first have “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the

[his] behalf or the lapse of 30 days from the receipt of such a

request by the warden of the defendant's facility, whichever is

earlier.” Id. § 3582(c)(1)(A).      Here, Courson does not allege in

his original motion that he attempted to exhaust his administrative

remedies.    See Dkt. No. 382.    In his supplemental filing, Courson

avers, “I am now sending a copy of the denial from the BOP in this

case [which] they say that I do not fit the criteria for this.”

No such denial is attached to his supplemental motion, however.

Thus, it is impossible for the Court to determine whether Courson

in fact submitted an administrative remedy request or, assuming

that Courson did so, what kind of request he submitted.



                                    2
 Case 2:15-cr-00010-LGW-BWC Document 385 Filed 05/15/20 Page 3 of 3



     Because   Courson     has    not     provided     the   Court   with   enough

information    to   conclude     he     has    exhausted     his   administrative

remedies, the Court must dismiss his motion. See United States v.

Coates, 775 F. App’x 669, 671 (11th Cir. 2019) (“Nothing in the

record   before     us   here    indicates       [defendant]       exhausted   his

administrative      remedies     before       filing   his   request    with   the

district court. The district court therefore lacked jurisdiction

to consider [defendant’s] motion.”).

     Accordingly, Courson’s motion, dkt. no. 382, is DISMISSED.



     SO ORDERED, this 15th day of May, 2020.




                                      __________________________________
                                      HON. LISA GODBEY WOOD, JUDGE
                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF GEORGIA




                                          3
